ORDER
This matter having come before the Court on a presentment from the Advisory Committee on Judicial Conduct, which concluded that GERALD GORDON, a former judge of the New Brunswick Municipal Court, had violated Canons 1 (A Judge Should Uphold the Integrity and Independence of the Judiciary), 2A (A Judge Should Avoid Impropriety and the Appearance of Impropriety in All Activities), 3A(1), 3A(3), and 3C(l)(d)(i) (A Judge Should Perform the Duties of Judicial Office Impartially and Diligently) of the Code of Judicial Conduct and Rule 2:15-8(a)(6) (A Judge Should Not Engage in Conduct Prejudicial to the Administration of Justice That Brings the Judicial Office into Disrepute),
*452And the Committee having noted in its presentment that respondent suffered from a previously undiagnosed illness that undoubtedly affected his judgment,
And the Committee having recommended to the Court that respondent should be reprimanded for his conduct,
And the Court having duly considered the record, having reviewed the briefs of the parties, and having heard the arguments of counsel on an Order to Show Cause why respondent should not be publicly disciplined,
And the Court having determined that under the circumstances presented herein the appropriate sanction should be an admonition,
And good cause appearing;
IT IS ORDERED that the Court hereby adopts the unanimous findings of the Advisory Committee on Judicial Conduct and admonishes former judge GERALD GORDON for his violations of Canons 1, 2A, 3A(1), 3A(3), and 3C(l)(d)(i), of the Code of Judicial Conduct and Rule 2:15-8(a)(6).
Chief Justice ZAZZALI and Justices LONG, LaVECCHIA, ALBIN, WALLACE, and HOENS join the Court’s Order.
Justice RIVERA-SOTO did not participate.